 

EXHIBIT 10.1

 



FIRST AMENDMENT TO
STOCK PURCHASE AGREEMENT

 

This FIRST AMENDMENT TO STOCK PURCHASE AGREEMENT (the “Amendment”) is made and
entered into as of August 26, 2019, by and between Allied Physicians of
California, a Professional Medical Corporation, a California corporation
(“APC”), and Apollo Medical Holdings, Inc., a Delaware corporation (“Apollo”).

 

A.       APC and Apollo have previously entered into that certain Stock Purchase
Agreement dated as of May 10, 2019 (the “Stock Purchase Agreement”).

 

B.       APC and Apollo desire to amend the Stock Purchase Agreement as set
forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
representations, warranties, provisions and covenants herein contained, the
parties hereto, each intending to be bound hereby, agree as follows:

 

1.       Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to such terms in the Stock Purchase Agreement.

 

2.       Section 1.4. Section 1.4 of the Stock Purchase Agreement is hereby
amended and restated in its entirety as follows:

 

1.4       Voting of Shares. Notwithstanding anything to the contrary in this
Agreement or under applicable Law, (i) at any Apollo stockholder meeting called
in connection with any or all of the transactions contemplated by or related to
this Agreement, the Preferred Stock Purchase Agreement or the Loan Agreement
(the “Transactions”), APC and any director or officer of APC who is an officer
or director of Apollo shall appoint one or more individuals designated by Apollo
as their respective proxies and authorize and instruct such proxy holders to
vote any shares of Common Stock in the same proportion as all other votes cast
on any specific proposal coming before Apollo’s stockholders at such meeting,
and (ii) at any APC shareholder meeting called in connection with any or all of
the Transactions, any director or officer of Apollo who is an officer or
director of APC shall appoint one or more individuals designated by APC as their
respective proxies and authorize and instruct such proxy holders to vote any
shares of APC common stock in the same proportion as all other votes cast on any
specific proposal coming before APC’s shareholders at such meeting.

 

3.       Section 1.5. Section 1.5 of the Stock Purchase Agreement is hereby
amended by deleting in its entirety the definition of “Optional Termination
Date.”

 

4.       Section 4.7. Section 4.7 of the Stock Purchase Agreement is hereby
amended and restated in its entirety as follows:

 

4.7.       Fairness Opinion. APC shall have received an opinion from its
financial advisor satisfactory to APC in its sole discretion.

 



1 

 

 

5.       Section 5.7. Section 5.7 of the Stock Purchase Agreement is hereby
amended and restated in its entirety as follows:

 

5.7.       Fairness Opinion. Apollo shall have received an opinion from its
financial advisor satisfactory to Apollo in its sole discretion.

 

6.       Section 5.11. Section 5.11 of the Stock Purchase Agreement is hereby
amended and restated in its entirety as follows:

 

5.11       Loan. Apollo shall have obtained a loan from a commercial financial
institution in an amount sufficient to permit Apollo to provide financing to
AP-AMH under that certain loan agreement, dated on or about the date of this
Agreement, between Apollo and AP-AMH (the “Loan Agreement”).

 

7.       Section 5.12. Section 5.12 of the Stock Purchase Agreement is hereby
amended and restated in its entirety as follows:

 

5.12       Tax Analysis. Apollo and its advisors shall have completed an
analysis of the tax consequences of the Transactions the results of which are
satisfactory to Apollo in its sole discretion.

 

8.       Section 7. Section 7 of the Stock Purchase Agreement is hereby amended
by deleting in its entirety Section 7.1(g) and substituting in its place
“Intentionally Omitted” and by adding “or” to the end of Section 7.1(f).

 

9.       Exhibit B. Section 6 of the form of Voting and Registration Rights
Agreement, which is attached as Exhibit B to the Stock Purchase Agreement, is
hereby amended as follows:

 

6.       Restrictions on Voting. Notwithstanding anything to the contrary in the
Certificate of Incorporation of the Company or under applicable law, to the
extent that Purchaser holds Registrable Securities that, together with any other
voting securities of the Company, result in Purchaser having voting power in
excess of nine and 99/100 percent (9.99%) of all voting securities of the
Company, Purchaser shall appoint one or more individuals designated by the
Company as its proxy and authorize and instruct such proxy holders to vote such
voting securities with such excess voting power in the same proportion as all
other votes cast on any specific proposal coming before the Company’s
stockholders.

 

10.       Effect of Amendment. Except as expressly amended by this Amendment,
all of the terms of the Stock Purchase Agreement shall remain unchanged and in
full force and effect. The provisions of Section 8 of the Stock Purchase
Agreement are incorporated in this Amendment by this reference, mutatis
mutandis.

 

[Signatures appear on the following page.]

 

2 

 

 

IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.

 



  ALLIED PHYSICIANS OF CALIFORNIA, A PROFESSIONAL MEDICAL CORPORATION          
    By: /s/ Terry Lee, M.D.   Name: Terry Lee, M.D.   Title: Independent
Committee Director         APOLLO MEDICAL HOLDINGS, INC.             By: /s/
Mitchell Kitayama   Name: Mitchell Kitayama   Title: Independent Committee
Director         By: /s/ Eric Chin   Name:  Eric Chin   Title: Chief Financial
Officer

 



3 

